DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Amended claim 34 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of ethane rejection, there being no allowable generic or linking claim.  See the previous restriction requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 12, 13, 15-17, 18-20, 22, 23, 29, 30, 32, 33, 35-38 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In regard to claim 18, the recitation, “cooling a first portion of the feed stream prior to the first separator through heat exchange in a first heat exchanger with a first set of other streams” in combination with the recitation “wherein the first set of other streams comprises… a recycled portion of the residue gas stream.” includes scope that is not supported including that the recycle portion of the residue gas stream provides cooling to the feed stream.  This is inconsistent with the disclosure and is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 12, 13, 15-17, 18-20, 22, 23, 29, 30, 32, 33, 35-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, the recitation, “a first heat exchanger for cooling at least a first portion of the feed stream…with a first set of other streams” in combination with the 
In regard to claim 18, the recitation, “cooling a first portion of the feed stream prior to the first separator through heat exchange in a first heat exchanger with a first set of other streams” in combination with the recitation “wherein the first set of other streams comprises… a recycled portion of the residue gas stream.” is indefinite as the scope includes that the recycle portion of the residue gas stream provides cooling to the feed stream.  This is inconsistent with the disclosure and other claim limitations and leads to confusion as to what is required by the recitation of cooling with the first set other streams.
In regard to claims 6, 23, the recitation, “into first and second portions” is indefinite for inappropriately reintroducing the first portion of the feed stream.  Note that a second portion does not appear to have been previously recited.
In regard to claim 32, the recitation, “the entirety” lacks appropriate antecedent basis and should read --an entirety--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 13, 15, 16, 18-20, 23, 30, 32, 33, 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 5,568,737).
In regard to claims 1 and 18, Campbell discloses a system/method (as shown in Fig. 4) for processing a feed stream (21) comprising methane, ethane, propane, and other components (Table IV, Col. 1, line 15-25) in an ethane retention mode (ethane is retained in the NGL product - Table IV) to produce an NGL product stream (30b) and a residue gas stream (39d), the system comprising: 
at least one compressor (18, 20);
a first separator (14) wherein the feed stream (21) is separated into a first overhead stream (24) and a first bottoms stream (28); 
a fractionation column (19) wherein the first overhead stream (24) and first bottoms stream (28, Col. 6 lines 33-38) are separated into a second overhead stream (39) and a second bottoms stream (30), wherein the residue gas stream (39d) comprises the second overhead stream (39) and the NGL product stream (30b) comprises the second bottoms stream (30); 
a first heat exchanger (43, 10, 13) for cooling at least a first portion of the feed stream (22) prior to the first separator (14) through heat exchange with a first set of other streams (see below); 
a second heat exchanger (33, 15) for warming the second overhead stream (39) prior to the first heat exchanger (43, 10, 13) through heat exchange with a second set of other streams (see below), the first set of other streams comprises a first side stream (see side stream to portion 13) withdrawn from a lower portion of the fractionation column (19) and a recycled portion (42) of the residue gas stream (39d).

Regarding claims 3 and 20, Campbell discloses a first mixer (intersection of 28, 25, 26) for combining the first portion (28 to 26) of the first bottoms stream (28) and the first portion (25) of the first overhead stream (24) prior to the second heat exchanger (33, 15).
Regarding claims 6 and 23, Campbell discloses a first splitter (intersection of 21, 22, 23) for splitting the feed stream (21) into the first (22) and a second portion (23) prior to any heat exchange and a first mixer (intersection of 21a, 22b, 23c) for combining the first (22b) and second portions (23c) prior to feeding the first separator (14).
Regarding claims 13 and 30, Campbell discloses the first side stream (to portion 13) is returned to the fractionation column (19) after heat exchange (in 13) at a location lower than a withdrawal location (see Fig. 4).
Regarding claims 15, 32, Campbell discloses an entirety of the second overhead stream (39) passes through the first heat exchanger (43, 10, 13) and second heat exchangers (33, 15).
In regard to claim 16, 33, Campbell teaches that there is no heat exchange between only the second overhead stream (39) and the recycled portion (42) of the residue gas stream (39d) (since there is clearly other heat exchange including heat 
Regarding claims 35-38, Campbell discloses the NGL product stream (30b) comprises 80% or more of the ethane (Table 4, see 97.21% recovery of ethane) from the feed stream (21).

Claims 1, 13, 15, 16, 18, 30, 32, 33, 35-38, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mak (US 2010/0011810).
In regard to claims 1 and 18, Mak discloses a system/method (as shown in Fig. 1) for processing a feed stream (1) comprising methane, ethane, propane, and other components (para. 3) in an ethane retention mode (ethane is retained in the NGL product - para. 51) to produce an NGL product stream (25) and a residue gas stream (31), the system comprising: 
at least one compressor (71);
a first separator (52) wherein the feed stream (1) is separated into a first overhead stream (3) and a first bottoms stream (6); 
a fractionation column (58) wherein the first overhead stream (3) and first bottoms stream (6) are separated into a second overhead stream (16) and a second bottoms stream (25), wherein the residue gas stream (31) comprises the second overhead stream (16) and the NGL product stream (25) comprises the second bottoms stream (25); 

a second heat exchanger (56) for warming the second overhead stream (16) prior to the first heat exchanger (51) through heat exchange with a second set of other streams (see below), the first set of other streams comprises a first side stream (30) withdrawn from a lower portion of the fractionation column (58) and a recycled portion (42) of the residue gas stream (31).
Regarding claims 13 and 30, Mak discloses the first side stream (30) is returned to the fractionation column (58) after heat exchange (in 51) at a location lower than a withdrawal location (see figure 1).
Regarding claims 15, 32, Mak discloses an entirety of the second overhead stream (16) passes through the first heat exchanger (51) and second heat exchangers (56).
In regard to claim 16, 33, Mak teaches that there is no heat exchange between only the second overhead stream (16) and the recycled portion (42) of the residue gas stream (31) (since there is clearly other heat exchange including heat exchange in the second heat exchanger 56 which includes the first overhead as well as the recycled portion).
Regarding claims 35-38, Mak discloses the NGL product stream (25) comprises 80% or more of the ethane (see para. 51 99% ethane recovery) from the feed stream (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, 17, 22, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5,568,737) and in view of Mak et al. (US 2010/0011810).
Regarding claims 5 and 22, Campbell discloses a third heat exchanger (12) to cool a second portion (23) of the feed stream (21).  Campbell does not appear to explicitly teach supplying external refrigerant to this heat exchanger.  However, Mak teaches supplying external refrigerant (para. 27, 28) to a feed gas heat exchanger (51) to cool the feed stream (1).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the heat exchanger (12) with an external refrigerant to 
In regard to claim 12, 29, Campbell teaches a fourth heat exchanger (11) for cooling the second portion (23) of the feed stream (21), prior to the third heat exchanger (12), through heat exchange with a liquid stream (30) from a bottom portion of the fractionation column (19).
Regarding claims 17 and 34, Campbell fails to disclose the feed stream comprises less than 0.14% CO2 and that the residue stream comprises 2% or less CO2.  However, official notice is taken that natural gases routinely have compositional variety and for those feed gases not having CO2, providing products without CO2 would be more than just ordinary and routine, but inherently provided.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Campbell to operate upon feed streams with no CO2 and therefore have none in its products for the purpose of profiting from gases with no CO2 therein.

Response to Arguments
Applicant’s arguments filed on 9/14/2021 have been fully considered by are moot in view of the grounds of rejection above. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
September 29, 2021